DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Pre-AIA  or AIA  Status
Claims 1-20 are pending.  Claim 1 is independent.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/29/2020, 7/13/2020 and 2/18/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "substantially free" in claim 1 is a relative term which renders the claim indefinite.  The term " substantially free" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Examiner notes that the published specification US20200291493, [0038] attempts to define the expression “substantially free of surfactants” to encompass the meaning that surfactants are present in a total quantity lower than 0.05% by weight relative to the weight of the pelt.  But then this attempt is quickly contradicted in the very next paragraph [0039] .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 102((a)(2)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Weiser et al. (US 5,372,609A).
Weiser et al. (US 5,372,609A) teach a process for tanning cowhide in example 1 with discloses the tanning of animal skins with a tanning agent solution containing glutardialdehyde which corresponds to the dialdehyde according to formula (I), without the use of surfactants, and in a single bath, according to step (a) of claim 1. The pH value in said tanning bath is gradually raised from 2.5-4.0 (which meets the pH in step 
With respect to the claim language to “substantially free of surfactant” has been met by the Weiser et al. reference not using the word surfactant.  Accordingly, the exemplary teachings of Weiser et al. appear to anticipate the material limitations of the instant claims.  
	Alternatively, even if the broad teachings of Weiser et al. are not sufficient to anticipate the material limitations of the instant claims, it would have been nonetheless obvious to one of ordinary skill in the art, to arrive at the claim 1 (step c) of repeat tanning because Weiser et al. specifically guide one of ordinary skill in example 2 to a step of retanning of cowhide in a second or further tanning bath (step (c)).  Furthermore, it is the Examiner’s position that because the prior art exemplifies the steps a and b in example 1, the repetition step c is not inventive because it is not clear how far a second or further tanning bath can provide any (positive) effect over the single bath method disclosed example 1, by which leathers of high quality with respect to softness, tightness of grain, yellowing, lightfastness and good mechanical.  See col.3,ln.10-15.

Claims 1-20 are rejected under 35 U.S.C. 103 as obvious over Breulmann et al. DE10105574A1 (Google Patents English translation attached).
Breulmann et al. DE10105574A1 (Google Patents English translation attached) teach tanning of hides and pelts with an aldehyde tanning agent comprises treating sample sections with an indicator and optically determining the completeness of aldehyde penetration and subsequent fixation. Tanning of hides and pelts with an 
With respect to the claim language to “substantially free of surfactant” has been met by the Breulmann et al. reference not using the word surfactant.
The example on page 3, illustrates the tanning of cowhide with glutardialdehyde at pH 2.9.  The process step g on page 3 illustrates the increase in pH to a maximum of 4.0 which is not greater than 5 and less that 8 as is required by claim 1 step b.  However, Breulmann et al. guides one of ordinary skill that a higher pH, as claimed would cause yellowing.  It is the Examiner’s position that when yellowing is not of concern to one of ordinary skill, the teachings of Breulmann et al. are sufficient to encompass the claimed increase pH in claim 1, step b.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to arrive at the claimed process of increasing the pH 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2-26 of copending Application No. 15/743,077. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 2-26 of US 15/743,077 encompass the same glutardialdehyde tanning bath at the same pH as is required in the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented with a patent number.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREETI KUMAR whose telephone number is (571)272-1320.  The examiner can normally be reached on Monday-Friday 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        



/PREETI KUMAR/           Examiner, Art Unit 1764